Citation Nr: 0304559	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1968 to October 
1972.


REMAND

In a December 1994 rating decision, the regional office (RO) 
denied entitlement to service connection for bipolar 
affective disorder, manic type.  The RO affirmed its denial 
of the claim in the statement of the case, issued in February 
1996, the supplemental statement of the case, issued in 
September 1996, a rating decision, dated in July 1998, and 
July 1998 and October 2002 supplemental statements of the 
case.  However, the Board of Veterans' Appeals (Board) notes 
that the claims folder does not reflect that the veteran has 
been advised of the changes brought about by the recently 
enacted Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  This law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional development is required under the 
VCAA, the Board further finds that it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Although the veteran was afforded a 
VA post-traumatic stress disorder (PTSD) examination in March 
2002, the examiner did not express any opinion as to the 
etiology of any disabilities found, including the veteran's 
bipolar disorder.  

Additionally, in a brief recently submitted by the veteran's 
representative, the representative has raised the theory that 
the veteran's bipolar disorder and other psychiatric 
disabilities are secondary to his service-connected PTSD, and 
there is no competent opinion of record that addresses such a 
contention.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim and the 
evidence, if any, that the RO will obtain 
for the veteran.

2.  The RO should schedule the veteran 
for a new VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All relevant studies 
should be conducted and all findings must 
be reported in detail.  If the examiner 
finds psychiatric disability in addition 
to PTSD, he or she is requested to 
identify such disability.  If additional 
disability is found, the examiner is 
further requested to render an opinion as 
to whether it is as likely as not that 
the disability is related to the 
veteran's military service and/or his 
service-connected PTSD.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims file.  A complete rationale for 
any opinion expressed must be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for all 
currently diagnosed psychiatric 
disability other than PTSD, including the 
issue of whether any such disability is 
causally related to the veteran's PTSD.  

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




